Case 1:21-cr-00175-TJK Document 80 Filed 04/30/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. ; Case No. 21-CR-175 (TJK)
CHARLES DONOHOE,

Defendants.

ORDER

Having considered the government’s unopposed motion for an order to transport the
defendant, and for good cause shown, it is hereby

ORDERED that, pending any appeal to this Court of Defendant Charles Donohoe’s pretrial
detention, the U.S. Marshals Service transport Defendant back to a detention facility in the Middle
District of North Carolina, the federal jurisdiction of Defendant’s arrest. If possible, and if
resources so allow, the Court requests that Defendant be detained in the Alamance County
Detention Center in Graham, North Carolina, which is near his counsel and where he was detained

immediately after his arrest and prior to his transfer to Oklahoma.

SO ORDERED this 3° day of Agvil 2021.

) U/L

THE HONORABLE sae J. KEL
District Judge, United States District cout
For the District of Columbia
